DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed April 15, 2022) not repeated herein have been withdrawn in view of applicant’s After Final Response (dated July 14, 2022) to the present claims. The following Office Action is Non-Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 16-25, 27-29, 31-34, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al. US 2004/0005242 in view of Raso et al. Pulsed Electric Field.
Regarding claim 16, 25 Koulik discloses a method for inactivation of micro-organisms in a liquid product comprising: 
a) continuously supplying and flowing the liquid product to an inlet of an apparatus for homogeneously heating the liquid product by heating using a pulsed electric field [0014, 0018-20, 0022, 0029-0031, 0054]. It is noted that the present claim recites “resistive heating” and Koulik does not expressly limit the type of heating. Koulik states, “The sterilization station 6 includes a source of electric energy for power supplying an element producing an electric or an electromagnetic field, capable of generating an electric field of about 10.sup.3 V/cm in the liquid 2 travelling through the sterilization station” and provides an example of induction [0051]. Thus, given Koulik’s teaching of any electrical heating type and that resistance is a known electrical heating type, the choice to use one over the other (a simple substitution) would have been an obvious decision to one of ordinary skill in the art for the predictable result of heating.
b) continually generating a pulsed electrical current through the flowing product in the apparatus, wherein the electrical field strength is from 0.1 to 3 kV/cm (Koulik teaches 100V-1000V/cm [0026]), wherein minimally one pulse [0029, 0032, 0137] is applied on the fluid during passage with a pulse duration of at least 10 microseconds (Koulik teaches “the duration of the application of the electric field and of the temperature required for the sterilization, can be less than one second, which is highly advantageous” [0072] and provides an example of 0.3 seconds [0029], which meets “at least 10 microseconds”), and wherein the temperature of the liquid is between about 62℃ to 75℃ [0050] and wherein the microbial count in the liquid product is reduced by at least 2 log cfu/ml ([0101]; Examples).  Koulik does not expressly disclose a rectangular pulse shape is applied on each fluid element. 
Raso teaches pulse shape is a typical process parameter that characterizes PEF technology and that “several pulse shapes are possible, but the main ones used are exponential decay and square wave (herein considered to include “rectangular”) pulses” and further states that square wave pulses “are more suitable for PEF microbial inactivation because they produce stable peak voltage for the pulse duration.” (p.967). Thus, it would have been obvious for one to use square (rectangular) pulse shape in the invention of Koulik for PEF microbial inactivation. 
Regarding claims 17, 18, 21, 22, and 36 claim 16 is applied as stated above. Koulik taches treating drinks such milk [0095] and milk is well-known in the art to have a close to neutral pH of (around 6.5-7).
Regarding claims 19, 20, 23, claim 16 is applied as stated above. As stated by the present specification (page 11, line 30) milk has an electrical conductivity of 0.4S/m.
Regarding claim 24, claim 16 is applied as stated above. Koulik further discloses maintaining (i.e., “autonomously remain”) a temperature of about 62 to 75℃ during treatment [0029]. 
Regarding claims 27, 28, and 37, claim 16 is applied as stated above. Koulik discloses
“the duration of the application of the electric field and of the temperature required for the sterilization, can be less than one second, which is highly advantageous” [0072]. While Koulik does not expressly disclose the claimed durations, Koulik’s teaching of “less than one second” would naturally include the claimed times.  As set forth in MPEP 2144.05, in
the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In
re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Regarding claim 29, claim 16 is applied as stated above. Koulik states the generation of the electric field can by supplied with an alternating electric current or with unipolar electric pulses [0032]. The choice to apply bipolar pulses would have been an obvious determination to one of ordinary skill in the art.
Regarding claim 31, claim 16 is applied as stated above. Koulik further teaches cooling the product immediately after flowing through the apparatus [0030].
Regarding claims 32 and 33, claim 16 is applied as stated above. Koulik teaches wherein the liquid product is preheated before being supplied to the apparatus to “a temperature less than 62℃” [0030].
Regarding claim 34, claim 16 is applied as stated above, Koulik teaches wherein the microbial count in the liquid product is reduced by at least 5 log cfu/mL.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the Final Office Action (dated 04/15/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that applicant’s remarks of unexpected results of “sufficient and efficacious killing of microbial organisms in a liquid product can be achieved with an unprecedented combination of relatively low electrical field strength and a pulse duration of “at least 10 microseconds” and the said results “would have been wholly surprising to the ordinary artisan” are not persuasive given the teaching of Koulik (see rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792